Citation Nr: 1126324	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from October 1980 to April 1985 and from July 1985 to July 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were previously before the Board in April 2008, at which time they were remanded for additional development. 

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an increased evaluation for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing disability was demonstrated initially years after service, and has not been shown by competent medical, or competent and credible lay evidence to have been causally related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

With respect to the issue on appeal, the agency of original jurisdiction (AOJ) issued VCAA notice letters to the appellant in January 2004, May 2008, and June 2008 that informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence and notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  19 Vet. App. 473.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, additional VCAA notice was issued after the AOJ decision that is the basis of this appeal.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  The Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  Moreover, the appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Therefore, although complete notice was not provided to the appellant until after the initial adjudication, the appeal was readjudicated thereafter, and the appellant has not been prejudiced thereby.  The actions taken by VA have essentially cured the error in the timing of notice.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private and VA treatment records, and a report of VA examination.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record reflects that the Veteran was afforded a VA examination in August 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained are more than adequate because the examiner provided a well-supported rationale for her opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and sensorineural hearing loss, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010)

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The United States Court of Appeals for Veterans Claims (Court), referring to its holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that ". . . the regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service."  Id. at 158.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for bilateral hearing loss disability.  With respect to a current disability, post service treatment records show that the Veteran has been diagnosed with bilateral hearing loss disability.  Additionally, hearing loss "disability" for VA purposes was demonstrated on VA audiometric examination in August 2008, where the reported pure tone thresholds, in decibels, were as follows for the right ear: 15 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 55 decibels at 2000 Hertz, and 45 decibels at 3000, and 30 decibels at 4000 Hertz.  The reported pure tone thresholds, in decibels, were as follows for the left ear: 15 decibels at 500 and 1000 Hertz, 50 decibels at 2000 Hertz, and 55 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  The reported speech recognition score was 100 percent in the right ear and 96 percent in the left ear.

However, the Veteran's service treatment records do not confirm in-service incurrence of hearing loss.  Entrance and separation examinations do not find any evidence of hearing loss and the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  Indeed, the Veteran's July 1989 separation examination report shows that the Veteran denied a history of hearing loss.  Further, on audiological evaluation, the Veteran's hearing was reported as between 0 and 10 decibels at the 500 to 4000 Hertz frequencies in the right ear and between 5 and 10 decibels at the 500 to 4000 Hertz frequencies in the left ear.  

Nevertheless, the Board notes that, although bilateral hearing loss disability was not demonstrated in service, and was initially clinically demonstrated by the record many years after the Veteran's separation from service, pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley v. Brown, service connection may still be established if it is shown that current hearing loss is related to service.  Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is required to consider the Veteran's contentions in conjunction with the circumstances of his service.

During the Veteran's March 2008 Board Travel Board hearing, the Veteran testified that she had extensive noise exposure during service for several years while working as an airplane mechanic.  (Transcript (T.) at page (pg.) 4-6.)  The Veteran's DD-214 reflects that her military occupational specialty was that of a maintenance technician.  The Board finds the Veteran is competent to report exposure to loud noise in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).  Thus, in light of the evidence of record (i.e.--the Veteran's DD 214) and the Veteran's competent and credible statements regarding exposure to loud noises in service, the Board finds that acoustic trauma due to loud noise exposure in service is conceded as such is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

However, the Board observes that the record does not establish that the Veteran's current bilateral hearing loss disability is etiologically related to her in-service noise exposure.  As noted above, bilateral hearing loss disability for VA purposes was initially demonstrated years after service.  In the absence of demonstration of continuity of symptomatology, this is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran has asserted continuity of symptomatology as to her hearing loss since service, such assertions are not consistent with the objective evidence of record, and are not deemed credible for the purposes of establishing continuity of symptomatology.  In this regard, while such lack of objective evidence does not render her statements incredible, such lack of objective evidence is for consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, the competent clinical evidence of record does not show that that the Veteran's bilateral hearing loss disability is etiologically related to her military service.  In this regard, the record reflects that in August 2008, a VA examiner, after and evaluation of the Veteran,  reviewing the Veteran's service treatment records, and noting that the Veteran was exposed to noise on the flightline, opined that the Veteran's hearing loss was not due to service.  The examiner specifically stated that:

The only significant difference for threshold shift found between hearing tests of March 1985 and July 1989 was 6000 Hz where a 30 dB decrease was noted.  All the other frequencies were well within the limits for normal hearing.  Based upon this, a mild loss of hearing AS at 6000 did exist at discharge from military.  Given that the only threshold shift was at one frequency in one ear (noise effects are generally bilateral unless acoustic trauma was reported), one would tend to question the reliability of this test.  The hearing in the right ear was within normal limits.  Veteran did report "limited" occupational noise exposure and stated that hearing loss was not noted until 10+years ago.  Based on this information available, (including case history information), it is this examiner's opinion that the hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

However, in October 2009, Dr, D, C., 
the Veteran's private physician's opined that the Veteran's hearing loss was "most likely due to noise exposure via past military experience."  

In weighing the probative value of the medical evidence of record, the Board observes that the October 2009 private examiner, unlike the August 2008 VA examiner, did not review the Veteran's service treatment records or provide any clinical rationale to support his stated opinion.  The Court has held that that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  See, Grover v. West, 12 Vet. App. 109, 112 (1999).  It has also held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and that a medical opinion is inadequate when unsupported by clinical evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the Veteran's current bilateral hearing loss disability is related to in-service noise exposure, the Board finds that the August 2008 VA examination report provides more supporting clinical data and rationale against an etiological relationship than the private, October 2009 opinion in support of such a relationship, and thus has more probative value.  Therefore, the Board concludes that the preponderance of the evidence does not establish that there is an etiological relationship between the Veteran's current bilateral hearing loss disability and her in-service noise exposure.  Therefore, in the absence of any evidence to the contrary, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis for current bilateral hearing loss disability.

In order to establish service connection on a presumptive basis, the Veteran's bilateral hearing loss disability must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, no objective evidence of record demonstrates that the Veteran's bilateral hearing loss disability manifested itself to a compensable degree within one year of her 1989 separation from service.  Indeed, the record reflects that the first documentation of hearing loss disability in the record was in the late 1990's, years after the Veteran's separation from service.  Hence, the Board finds that the evidence of record does not establish that the Veteran is entitled to service connection on a presumptive basis for her current bilateral hearing loss disability.

In conclusion, although the Veteran asserts that her current bilateral hearing loss disability is related to service, she is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  She is competent to give evidence about what she experienced; for example, she is competent to report that was exposed to noise in service and experiences current bilateral hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence of any documented competent medical evidence that demonstrates that the Veteran's current hearing loss is related to noise exposure in service, the Board finds that the Veteran's statements as to the etiology of her hearing loss are less than credible, and the negative evidence of record, including the August 2008 VA opinions are of greater probative value.  Although the Board concludes that the evidence of record is sufficient to establish that the Veteran sustained acoustic trauma in service, the competent and credible lay evidence of record fails to establish that her current bilateral hearing loss disability is related to such incident of service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veterans' claim for service connection for bilateral hearing loss disability and the claim must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

In its April 2008 remand, the Board directed that the Veteran be provided VA examination to determine the current severity of her bronchial asthma.  The Board specifically stated that "all signs and symptoms necessary for rating the condition should be reported in detail, to include pulmonary function tests results."  

The record shows that in response to the Board's directives, the Veteran was afforded a VA examination in August 2008.  The examination report from such examination shows that the examiner provided pulmonary function testing results.  However, although the examiner referenced the Veteran's current medication, there is no evidence that he specifically commented on the frequency of her asthma attacks, the type of medication (including corticosteroids and/ or immune-suppressive medications) that she used to treat her condition, and/or the frequency that she used medication.  The Board notes that such information is necessary in order to properly evaluate the Veteran's claim under the applicable rating criteria

The Board also observes that although private and VA treatment records show that the Veteran's condition has been treated with several medications, including corticosteroids, such records do not specifically indicate how often the Veteran uses corticosteroids or immune-suppressive medications.  Additionally, while there is evidence that the Veteran uses intermittent, tapering doses of steroids, including prednisone, methylprednisolone, and flunisolide, private evidence submitted after the Veteran's August 2008 VA examination suggests that the Veteran may require more long term use of such medications.  Indeed, private treatment records dated in August 2007 record shows that the Veteran was to take Aerobid (a corticosteroid) as needed.  Further, a private February 2008 record shows the examiner indicated that it seemed to be hard to treat the Veteran's asthmatic symptoms with nebulizers and that although he doubted that the Veteran was going to require the use of long term steroids, it may be unavoidable.

Consequently, given the foregoing, the Board finds that compliance with the April 2008 remand has not been fully accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Id.  As such, the Board finds that these matters are not ready for appellate review and must be remanded for new a VA examination with findings responsive to the applicable rating criteria.

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran has received treatment for her bronchial asthma at the Atlanta VA Medical Center.  However, the record does not contain any VA treatment records since 2008.  Therefore, the Board finds that records of ongoing VA treatment should be located and placed in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for her bronchial asthma since 2002.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.
	
2.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the current nature and severity of her service-connected bronchial asthma.

The entire claims file, and a copy of this remand, must be provided to the examiner and he or she must state that it was reviewed in his or her report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should arrange for PFT studies to be accomplished, with FEV-1 and FEV-1/FVC results required by the rating schedule.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation.

The examiner must also report on whether the Veteran requires inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, and, if so, whether the use of such therapy is intermittent or daily. Furthermore, the examiner must indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations, whether he uses intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids, whether the Veteran had more than one asthma attack per week with episodes of respiratory failure, and whether the Veteran requires daily use of systemic (oral or parenteral) high does corticosteroids or immunosuppressive medications.

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to the Veteran's service connected bronchial asthma from those of other respiratory disorders including sinus conditions.  However, if it is not medically possible to do so, the examiner should so indicate, and provide what the findings are with respect to the Veteran's overall respiratory impairment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


